DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/20 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a limitation that is confusing and requires further clarification.  The claim recites that the “intranasal delver device being sized and shaped to prevent accidental administration of a by intradermal, subcutaneous, or intravenous routes of administration”.  It is unclear what accidental administration of a means, and as such the meets and bounds of the claim cannot be determined.  Please provide clarification. Claims 18-20 are dependent on claim 17, incorporating all of the claims limitations and as such are also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Perlman (Intervention Strategies for Neonatal Hypoxia-Ischemic Cerebral Injury, Clinical Therapeutics, volume 28, number 9, 2006) in view Shah et al (Insulin delivery methods: Past, present and future, International Journal of Pharmaceutical Investigation, January 2016, vol. 6, Issue 1) and Benedict et al (Intranasal insulin improves memory in humans, Psychoneuroendocrinology, 2004, 29, 1326-1334).
Perlman discloses intervention strategies for treating cerebral brain injury caused by hypoxic-ischemia (abstract).  The neonates are identified as having suffered possible injury and administered a series of intervention include insulin and insulin like growth factors (page 1353).  Neonates were evaluated for primary injury during birth and secondary injury up to 48 hours post birth (page 1354).  Insulin treatments are administered, careful to avoid hypoglycemic reactions (page 1357).
The reference discloses that insulin is a possible treatment but is silent to the specific dosage form for administration.  Intranasal insulin delivery is known in the art as a means of delivering insulin while avoiding hypoglycemia as seen in the Sha study.
Sha discloses a method of treating neurological damage in humans with intranasal delivery of insulin (page 5).  The doses measure from 20 to 40 IU and improved cognitive function, without any significant hypoglycemic events (page 5). It would have been obvious to administer insulin intranasally as it absorbs quickly and has reduced incidents of hypoglycemic events.
Benedict discloses a treatment regime for intranasal insulin comprising 4 x 40 IU per day of administration (abstract).  The regimen required 0.1 ml (100 µL) per nostril with 160 IU per day (Section 2.1).  The dose is optimized per body weight of the patient (2.1).  Vials are Insulin Actrapid from Novo Nordisk are used for the administration which are aqueous solutions of insulin that are stored and subjects warned about irregular intake, avoiding alternative administration routes (2.1).  Cerebral damage and improved memory over time were the result of the administration (page 1332). It would have been obvious to optimize the delivery for the neonates in order to repair damage. 
Regarding the specific dosage amounts of the dosing protocol it is the position of the Examiner that such limitations would have been the result of obvious optimization of ranges by those of ordinary skill in the art.  Benedict discloses a 160 IU per day dose, which can last for several days to weeks. This amount is optimized based on the mass of the patient.  All result effective parameters that can be optimized through routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to provide intranasal insulin to neonates in order to treat brain damage caused by hypoxic-ischemia.  Perlman makes clear that insulin is a useful neuroprotective compound and good in treating bran damage caused by hypoxic-ischemia, however hypoglycemia would need to be avoided. Shah establishes the level of skill in the art that intranasal delivery of the hormone is preferred as it avoids improved cognition and avoids hypoglycemia events.  Benedict provides a working protocol for intranasal administration that can be optimized for the patient.  IT would have been obvious to follow these teachings and suggestions to produce a protocol for treating newborns within hours of delivery and damage for brain injuries. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618